McCLELLAN, J.
The appellant Avas adjudged guilty of murder in the second degree. The victim was *12her husband, Robert Bryant. The only questions reserved for review7 and argued in brief for appellant relate to the refusal of the court to grant a continuance because of the health of the defendant, and to the refusal of five special written charges requested for the defendant.
The evidence before the trial court shows that tribunal to have been cautious in ascertaining the physical condition of the accused before proceeding with the trial. Without attempting to restate the evidence touching the matter, it w7ill suffice to say that after full consideration of the facts and circumstances before the trial court no doubt of the propriety and fairness of the court’s action is possible.
It is asserted in brief that refused (to defendant) charge 10 was a duplicate of charge 32 approved in Black v. State, 5 Ala. App. 87, 59 South. 692. As set forth in this transcript, such is not the case. Indeed, a.s this record shows, charge 10 is not, in several respects, intelligible. There was no error in its refusal..
Charges 6 and 7, refused to defendant, are of the class of special instructions repeatedly condemned by this court as being argumentative.
Charge 13, refused to defendant, was duplicated in charge 1, given at defendant’s instance.
Charge 12, refused to defendant, was, if intelligible and not otherwise bad, faulty, for that it forbade a conviction of the accused without hypothesizing her freedom from fault in provoking the difficulty. It w7as properly refused.
There is no error in the record. The judgment is affirmed.
Affirmed.
Anderson, Sayre, and Somerville, JJ., concur.